DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-23, 25-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US Patent No 10713794 B1) in view of Ye et al (WO-2018121013 A1).
Regarding claim 1, He et al discloses a processor (processor 1702 of figure 17; col. 41, lines 29-34) comprising:  one or more arithmetic logic units (processor 1702 can includes one or more arithmetic logic units; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; col. 40, lines 31-45; col. 41, lines 56-67) to help detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) one or more objects in an image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding to the one or more objects (a training image with ground-truth labels for classification  (label of car or person) bounding-box object detection (the bounding boxes around objects, such as cars), and instance segmentation (the masks, represented in different colors, identifying particular pixels corresponding to each object instance); in addition, classification branch to predict the class label used to select the output mask ; col. 30, lines 20-51; col. 35, lines  45-52). 
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Ye et al, from the same field of endeavor, discloses an image processing system that is configured to detect object in images comprises a bus, and logic circuits. The logic circuits may obtain first electronic signals including an image including an object; determine a position of the object; and determine a category associated with the object based on a plurality of parameters (page 2, paragraph 0007-0008; page 19, paragraph 0080-0081). The logic circuits may obtain a sample image including one or more objects; enclose the target objects in one or more rectangular boxes; divide the sample image into a plurality of regions. In addition, the logic circuits may normalize the image to the predetermined size in response to a determination that the image has a size different from a predetermined size (page 17, paragraph 0077). Furthermore, the logic circuits may determine that the object includes a predetermined scene; and obtain a first feature of the object in the image based on a second convolutional neural network (page 3, paragraph 0010-0015; page 4, paragraph 0016-0019). 
Note that category and position of the object in the image may be determined based on the feature vector. The value of each category parameter in the feature vector may represent a probability that the object in the region proposal belongs to a certain category (page 19, paragraph 0081; page 20, paragraph 0082-0083).
 The probability may be determined based on the matching score obtained by comparing the object with each category represented by each category parameter in the feature vector (page 2, paragraph 0005-0006; page 22,  paragraph 0097, 0088, 0089). Note that the detection process may include receiving an input image, extracting region proposals in the images, calculating a CNN feature of each region proposal, and determining a category and position of the object using classification and regression methods (page 1, paragraph 0004). It is shown above that Ye et al discloses a machine learning that detects one or more objects in an image based, at least in part, on one or more pseudo-labels corresponding to the one or more objects. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Ye to the system of He in order to provide a method for detecting objects in images for the purpose of improving efficiency and instantaneity of the object detection. 
Regarding claim 2, He et al as modified discloses a processor (processor 1702 of figure 17), wherein the one or more ALUs  (processor 1702 can includes one or more arithmetic logic units; col. 40, lines 31-45; col. 41, lines 56-67) are further to be configured to:  detect (a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image) the one or more objects using a neural network (a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image) that is trained in part by generating a region of interest (generate object proposals for patches of an image and to generate object scores representing likelihoods that the corresponding object proposals fully contain objects; extracts features using RoIPool from each candidate box and performs classification and bounding-box regression; col. 26, lines 35-47) score for each of a set of object proposals (received 1.00 confidence scores 1013 and 1023; predicting object proposals 430 and object scores 440; col. 30, lines 33-53), the one or more pseudo-labels determined using the ROI scores (the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 25, lines 18-41; col. 35, line 58-col. 36, line 10). 
Regarding claim 3, He et al as modified discloses a processor (processor 1702 of figure 17) , wherein the one or more ALUs (processor 1702 can includes one or more arithmetic logic units; col. 40, lines 31-45; col. 41, lines 56-67) are further to be configured to:  detect (a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image) the one or more objects using a neural network (a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image) that is trained in part by providing the ROI score  to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines  20-53; col. 37, lines 31-63).

Regarding claim 5, He et al as modified discloses a processor (processor 1702 of figure 17), wherein the one or more ALUs (processor 1702 can includes one or more arithmetic logic units; col. 40, lines 31-45; col. 41, lines 56-67) are further to be configured to: detect (a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image; col. 29, lines 9-15; col. 30, lines 5-12) the one or more objects using a neural network (a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image) that is trained in part by selecting the one or more pseudo-labels (predicting object proposals 430 and object scores 440; in addition, the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 22, lines 1-24) corresponding to the one or more objects having refined ROI scores that exceed an object threshold (col. 37, lines 31-63; col. 38, lines 23-34).
Regarding claim 6, He et al discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices) comprising: a processor (processor 1702 of figure 17) one or more processors to be configured to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12), using one or more neural networks (a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image), one or more objects in an image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding to the one or more objects (a training image with ground-truth labels for classification  (label of car or person) bounding-box object detection (the bounding boxes around objects, such as cars), and instance segmentation (the masks, represented in different colors, identifying particular pixels corresponding to each object instance); in addition, classification branch to predict the class label used to select the output mask ; col. 30, lines 20-51; col. 35, lines  45-52); and one or more memories (memory 1704 may include one or more memories 1704, computer system 1700 includes a processor 1702, memory 1704, storage 1706, an input/output interface 1708;col. 41, lines 55-col. 42, line 4; col. 40, lines 56-64) to store the one or more neural networks (detect object 960, classify the object 970, segment the object 980; furthermore, a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image; col. 41, lines 1-62; col. 42, lines 5-49; col. 29, lines 12-21; col. 30, lines 3-53). 
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Ye et al, from the same field of endeavor, discloses an image processing system that is configured to detect object in images comprises a bus, and logic circuits. The logic circuits may obtain first electronic signals including an image including an object; determine a position of the object; and determine a category associated with the object based on a plurality of parameters (page 2, paragraph 0007-0008; page 19, paragraph 0080-0081). The logic circuits may obtain a sample image including one or more objects; enclose the target objects in one or more rectangular boxes; divide the sample image into a plurality of regions. In addition, the logic circuits may normalize the image to the predetermined size in response to a determination that the image has a size different from a predetermined size (page 17, paragraph 0077). Furthermore, the logic circuits may determine that the object includes a predetermined scene; and obtain a first feature of the object in the image based on a second convolutional neural network (page 3, paragraph 0010-0015; page 4, paragraph 0016-0019). 
Note that category and position of the object in the image may be determined based on the feature vector. The value of each category parameter in the feature vector may represent a probability that the object in the region proposal belongs to a certain category (page 19, paragraph 0081; page 20, paragraph 0082-0083). 
The probability may be determined based on the matching score obtained by comparing the object with each category represented by each category parameter in the feature vector (page 2, paragraph 0005-0006; page 22,  paragraph 0097, 0088, 0089). Note that the detection process may include receiving an input image, extracting region proposals in the images, calculating a CNN feature of each region proposal, and determining a category and position of the object using classification and regression methods (page 1, paragraph 0004). It is shown above that Ye et al discloses a machine learning that detects one or more objects in an image based, at least in part, on one or more pseudo-labels corresponding to the one or more objects. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Ye to the system of He in order to provide a method for detecting objects in images for the purpose of improving efficiency and instantaneity of the object detection. 
 	Regarding claim 7, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image) the one or more objects using a neural network that is trained (a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image), in part by generating a region of interest score for each of a set of object proposals, the one or more pseudo-labels determined using the ROI scores (the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 25, lines 18-41; col. 35, line 58-col. 36, line 10).
	Regarding claim 8, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12)  the one or more objects using a neural network that is trained in part by providing the ROI score to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines  20-53; col. 37, lines 31-63).
	Regarding claim 10, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) the one or more objects using a neural network that is trained in part by selecting the one or more pseudo-labels corresponding to the one or more objects having refined ROI scores that exceed an object threshold (col. 37, lines 31-63; col. 38, lines 23-34).
	Regarding claim 11, He et al discloses a processor (processor 1702 of figure 17) comprising: one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702) to help train one or more neural networks to be used to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) one or more objects in an image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding to the one or more objects (a training image with ground-truth labels for classification  (label of car or person) bounding-box object detection (the bounding boxes around objects, such as cars), and instance segmentation (the masks, represented in different colors, identifying particular pixels corresponding to each object instance); in addition, classification branch to predict the class label used to select the output mask ; col. 30, lines 20-51; col. 35, lines  45-52).
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Ye et al, from the same field of endeavor, discloses an image processing system that is configured to detect object in images comprises a bus, and logic circuits. The logic circuits may obtain first electronic signals including an image including an object; determine a position of the object; and determine a category associated with the object based on a plurality of parameters (page 2, paragraph 0007-0008; page 19, paragraph 0080-0081). The logic circuits may obtain a sample image including one or more objects; enclose the target objects in one or more rectangular boxes; divide the sample image into a plurality of regions. In addition, the logic circuits may normalize the image to the predetermined size in response to a determination that the image has a size different from a predetermined size (page 17, paragraph 0077). Furthermore, the logic circuits may determine that the object includes a predetermined scene; and obtain a first feature of the object in the image based on a second convolutional neural network (page 3, paragraph 0010-0015; page 4, paragraph 0016-0019). 
Note that category and position of the object in the image may be determined based on the feature vector. The value of each category parameter in the feature vector may represent a probability that the object in the region proposal belongs to a certain category (page 19, paragraph 0081; page 20, paragraph 0082-0083). 
The probability may be determined based on the matching score obtained by comparing the object with each category represented by each category parameter in the feature vector (page 2, paragraph 0005-0006; page 22,  paragraph 0097, 0088, 0089). Note that the detection process may include receiving an input image, extracting region proposals in the images, calculating a CNN feature of each region proposal, and determining a category and position of the object using classification and regression methods (page 1, paragraph 0004). It is shown above that Ye et al discloses a machine learning that detects one or more objects in an image based, at least in part, on one or more pseudo-labels corresponding to the one or more objects. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Ye to the system of He in order to provide a method for detecting objects in images for the purpose of improving efficiency and instantaneity of the object detection. 
 	Regarding claim 12, He et al as modified discloses a processor (processor 1702 of figure 17), wherein the one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702) are further configure to generate (generate object proposals for patches of an image and to generate object scores representing likelihoods that the corresponding object proposals fully contain objects; extracts features using RoIPool from each candidate box and performs classification and bounding-box regression; col. 26, lines 35-47) a region of interest score for each of a set of object proposals, the one or more pseudo-labels determined using the ROI scores (the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 25, lines 18-41; col. 35, line 58-col. 36, line 10).
	Regarding claim 13, He et al as modified discloses a processor (processor 1702 of figure 17) comprising: one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702), wherein the one or more ALUs are further to be configured to:  provide the ROI score to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines  20-53; col. 37, lines 31-63).
	Regarding claim 14, He et al as modified discloses a processor (processor 1702 of figure 17) comprising: one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702), wherein the at least one refinement branch performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection, or removal of pseudo-labels for redundant proposals (RolAlign removes the quantization so that the extracted features are aligned with the input ;col. 2, lines 10-26; col. 32, line 63-col. 33, line 24).  
	Regarding claim 15, He et al as modified discloses a processor (processor 1702 of figure 17) comprising: one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702), wherein the one or more ALUs are further to be configured to:  select (predicting object proposals 430 and object scores 440; in addition, the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 22, lines 1-24) the one or more pseudo-labels corresponding to the one or more objects having refined ROI scores that exceed an object threshold (col. 37, lines 31-63; col. 38, lines 23-34). 
Regarding claim 16, He et al discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system) to help train one or more neural networks (machine learning may be used to enable machines to automatically detect and process objects appearing in images) to be used to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) one or more objects in an image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding to the one or more objects (a training image with ground-truth labels for classification  (label of car or person) bounding-box object detection (the bounding boxes around objects, such as cars), and instance segmentation (the masks, represented in different colors, identifying particular pixels corresponding to each object instance); in addition, classification branch to predict the class label used to select the output mask ; col. 30, lines 20-51; col. 35, lines  45-52).
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Ye et al, from the same field of endeavor, discloses an image processing system that is configured to detect object in images comprises a bus, and logic circuits. The logic circuits may obtain first electronic signals including an image including an object; determine a position of the object; and determine a category associated with the object based on a plurality of parameters (page 2, paragraph 0007-0008; page 19, paragraph 0080-0081). The logic circuits may obtain a sample image including one or more objects; enclose the target objects in one or more rectangular boxes; divide the sample image into a plurality of regions. In addition, the logic circuits may normalize the image to the predetermined size in response to a determination that the image has a size different from a predetermined size (page 17, paragraph 0077). Furthermore, the logic circuits may determine that the object includes a predetermined scene; and obtain a first feature of the object in the image based on a second convolutional neural network (page 3, paragraph 0010-0015; page 4, paragraph 0016-0019). 
Note that category and position of the object in the image may be determined based on the feature vector. The value of each category parameter in the feature vector may represent a probability that the object in the region proposal belongs to a certain category (page 19, paragraph 0081; page 20, paragraph 0082-0083). 
The probability may be determined based on the matching score obtained by comparing the object with each category represented by each category parameter in the feature vector (page 2, paragraph 0005-0006; page 22,  paragraph 0097, 0088, 0089). Note that the detection process may include receiving an input image, extracting region proposals in the images, calculating a CNN feature of each region proposal, and determining a category and position of the object using classification and regression methods (page 1, paragraph 0004). It is shown above that Ye et al discloses a machine learning that detects one or more objects in an image based, at least in part, on one or more pseudo-labels corresponding to the one or more objects. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Ye to the system of He in order to provide a method for detecting objects in images for the purpose of improving efficiency and instantaneity of the object detection. 
 	Regarding claim 17, He et al as modified discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system), wherein the one or more processors are further to be configured to:  generate (a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image) a region of interest score for each of a set of object proposals, the one or more pseudo-labels determined using the ROI scores (the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 25, lines 18-41; col. 35, line 58-col. 36, line 10).  
	Regarding claim 18, He et al as modified discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system), wherein the one or more processors are further to be configured to:  provide the ROI score to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines  20-53; col. 37, lines 31-63).
Regarding claim 19, He et al as modified discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system), wherein the at least one refinement branch performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection, or removal of pseudo-labels for redundant proposals (RolAlign removes the quantization so that the extracted features are aligned with the input; col. 2, lines 10-26; col. 32, line 63-col. 33, line 24).  
	Regarding claim 20, He et al as modified discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system), wherein the one or more processors are further to be configured to: select (predicting object proposals 430 and object scores 440; in addition, the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 22, lines 1-24) the one or more pseudo-labels corresponding to the one or more objects having refined ROI scores that exceed an object threshold (col. 37, lines 31-63; col. 38, lines 23-34).
Regarding claim 21, He et al discloses a method (figs. 14A-B, fig. 17) comprising: training (a machine-learning model) one or more neural networks to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) one or more objects in an image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding to the one or more objects (a training image with ground-truth labels for classification  (label of car or person) bounding-box object detection (the bounding boxes around objects, such as cars), and instance segmentation (the masks, represented in different colors, identifying particular pixels corresponding to each object instance); in addition, classification branch to predict the class label used to select the output mask ; col. 30, lines 20-51; col. 35, lines  45-52).
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Ye et al, from the same field of endeavor, discloses an image processing system that is configured to detect object in images comprises a bus, and logic circuits. The logic circuits may obtain first electronic signals including an image including an object; determine a position of the object; and determine a category associated with the object based on a plurality of parameters (page 2, paragraph 0007-0008; page 19, paragraph 0080-0081). The logic circuits may obtain a sample image including one or more objects; enclose the target objects in one or more rectangular boxes; divide the sample image into a plurality of regions. In addition, the logic circuits may normalize the image to the predetermined size in response to a determination that the image has a size different from a predetermined size (page 17, paragraph 0077). Furthermore, the logic circuits may determine that the object includes a predetermined scene; and obtain a first feature of the object in the image based on a second convolutional neural network (page 3, paragraph 0010-0015; page 4, paragraph 0016-0019). 
Note that category and position of the object in the image may be determined based on the feature vector. The value of each category parameter in the feature vector may represent a probability that the object in the region proposal belongs to a certain category (page 19, paragraph 0081; page 20, paragraph 0082-0083). 
The probability may be determined based on the matching score obtained by comparing the object with each category represented by each category parameter in the feature vector (page 2, paragraph 0005-0006; page 22,  paragraph 0097, 0088, 0089). Note that the detection process may include receiving an input image, extracting region proposals in the images, calculating a CNN feature of each region proposal, and determining a category and position of the object using classification and regression methods (page 1, paragraph 0004). It is shown above that Ye et al discloses a machine learning that detects one or more objects in an image based, at least in part, on one or more pseudo-labels corresponding to the one or more objects. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Ye to the system of He in order to provide a method for detecting objects in images for the purpose of improving efficiency and instantaneity of the object detection. 
Regarding claim 22, He et al as modified discloses a method (figs. 14A-B, fig. 17), further comprising:  generating a region of score for each of a set of object proposals, the one or more pseudo-labels determined using the ROI scores (the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 25, lines 18-41; col. 35, line 58-col. 36, line 10).
Regarding claim 23, He et al as modified discloses a method (figs. 14A-B, fig. 17), further comprising:  providing the ROI score to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines 20-53; col. 37, lines 31-63).
Regarding claim 25, He et al as modified discloses a method (figs. 14A-B, fig. 17), further comprising:  selecting (predicting object proposals 430 and object scores 440; in addition, the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 22, lines 1-24) the one or more pseudo-labels corresponding to the one or more objects having refined ROI scores that exceed an object threshold (col. 37, lines 31-63; col. 38, lines 23-34). 
Regarding claim 26, He et al discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices) comprising: a camera (a client system 130 may include a computer system such as a desktop computer, notebook or laptop computer, netbook, a tablet computer, e-book reader, GPS device, camera, personal digital assistant, handheld electronic device, cellular telephone, smartphone, augmented/virtual reality device, other suitable electronic device; col. 4, lines 25-41) configured to capture an image (this camera includes in the smartphone captures images); one or more processors (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; in addition, computer system 1700 may include one or more I/O devices, where an  I/O device may include a keyboard, keypad, microphone, monitor, mouse, printer, scanner, speaker, still camera, stylus, tablet, touch screen, trackball, video camera; col. 42, lines 30-47) to be configured to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12), using one or more neural networks, one or more objects in the image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding to the one or more objects (a training image with ground-truth labels for classification  (label of car or person) bounding-box object detection (the bounding boxes around objects, such as cars), and instance segmentation (the masks, represented in different colors, identifying particular pixels corresponding to each object instance); in addition, classification branch to predict the class label used to select the output mask ; col. 30, lines 20-51; col. 35, lines  45-52) ; and  a storage device (computer system 1700 includes a processor 1702, memory 1704, storage 1706, an input/output interface 1708; col. 40, lines 56-64) to store information regarding the detected objects (detect object 960, classify the object 970, segment the object 980; furthermore, a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image; col. 41, lines 1-62; col. 42, lines 5-49; col. 29, lines 12-21; col. 30, lines 3-53). 
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Ye et al, from the same field of endeavor, discloses an image processing system that is configured to detect object in images comprises a bus, and logic circuits. The logic circuits may obtain first electronic signals including an image including an object; determine a position of the object; and determine a category associated with the object based on a plurality of parameters (page 2, paragraph 0007-0008; page 19, paragraph 0080-0081). The logic circuits may obtain a sample image including one or more objects; enclose the target objects in one or more rectangular boxes; divide the sample image into a plurality of regions. In addition, the logic circuits may normalize the image to the predetermined size in response to a determination that the image has a size different from a predetermined size (page 17, paragraph 0077). Furthermore, the logic circuits may determine that the object includes a predetermined scene; and obtain a first feature of the object in the image based on a second convolutional neural network (page 3, paragraph 0010-0015; page 4, paragraph 0016-0019). 
Note that category and position of the object in the image may be determined based on the feature vector. The value of each category parameter in the feature vector may represent a probability that the object in the region proposal belongs to a certain category (page 19, paragraph 0081; page 20, paragraph 0082-0083). 
The probability may be determined based on the matching score obtained by comparing the object with each category represented by each category parameter in the feature vector (page 2, paragraph 0005-0006; page 22,  paragraph 0097, 0088, 0089). Note that the detection process may include receiving an input image, extracting region proposals in the images, calculating a CNN feature of each region proposal, and determining a category and position of the object using classification and regression methods (page 1, paragraph 0004). It is shown above that Ye et al discloses a machine learning that detects one or more objects in an image based, at least in part, on one or more pseudo-labels corresponding to the one or more objects. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Ye to the system of He in order to provide a method for detecting objects in images for the purpose of improving efficiency and instantaneity of the object detection. 
	Regarding claim 27, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) the one or more objects using a neural network that is trained in part by generating (generate object proposals for patches of an image and to generate object scores representing likelihoods that the corresponding object proposals fully contain objects; extracts features using RoIPool from each candidate box and performs classification and bounding-box regression; col. 26, lines 35-47) a region of interest score for each of a set of object proposals, the one or more pseudo-labels determined using the ROI scores (the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 25, lines 18-41; col. 35, line 58-col. 36, line 10).  
	Regarding claim 28, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to: detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) the one or more objects using a neural network that is trained in part by providing the ROI score to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines  20-53; col. 37, lines 31-63).
	 Regarding claim 30, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12)  the one or more objects using a neural network that is trained in part by selecting (predicting object proposals 430 and object scores 440; in addition, the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 22, lines 1-24) the one or more pseudo-labels corresponding to the one or more objects having refined ROI scores that exceed an object threshold (col. 37, lines 31-63; col. 38, lines 23-34). 
Allowable Subject Matter
Claims 4, 9, 24, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8, 10-23, 25-28, 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU  MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641